 IntheMatter of BROWN-ELYCO.,EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICTNo. 95, LODGE No. 238,PETITIONERCase No.20-RC-565.-Decided November 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eugene K.Kennedy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer, a California corporation, with its principaloffice in El Cerrito, California, is a contractor engaged in the con-struction and paving of roads and performs such work for the UnitedStates Government, the State of California, and other political sub-divisions of the State, as well as for individual parties.All theEmployer's operations are conducted within the State of California.During the year 1948, the Employer performed work on paving con-tracts in the approximate value of $225,000 and about 50 percent ofthiswork was done for governmental agencies.During the sameperiod, the Employer purchased raw materials consisting of roadrock, paving asphalts, and oils in the approximate amount of $75,000.These materials were manufactured or processed within the State ofCalifornia.The Employer also purchased equipment consisting oftrucks and construction machinery having an approximate value of$60,000.This equipment was manufactured outside the State ofCalifornia, although the record does not indicate that any of it waspurchased by the Employer outside the State.We find, contrary to the Employer's contention, that the Em-ployer's operationsaffect, commerce within the meaning of the Na-tional Labor Relations Act; and moreover, as the Employer is ac-.87 NLRB No. 5.27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDtually engaged in constructing and repairing U. S. highways whichare arteries essential to the flow of commerce among the States, wefind that it will effectuate the policies of the Act for the Board toassert jurisdiction in this proceeding.'2.The Petitioner and Operating Engineers, Local Union No. 3of the International Union of Operating Engineers, AFL, herein-after called the Intervenor, are labor organizations claiming to rep-resent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks to represent a unit composed of two mechan-ics in the Employer's repair shop for which it has bargained over aperiod of about 21/2 years.The Intervenor contends that these twoindividuals more properly belong in the unit of operating engineerswhich it currently represents.J n its brief, the Intervenor urges thefact that its present contract with the Employer covers,inter alia,maintenance and repair shops as evidence of the inappropriatenessof the separate unit sought by the Petitioner.As stated above, the Employer is a contractor engaged principallyin the construction and maintenance of roads in the State of Cali-fornia.Its contract projects are often carried on at considerable dis-tances from El Cerrito, California, where it maintains its principaloffice and a general repair yard located at Corte Madera, California.The Employer's yard occupies approximately an acre and, in an areaof about 30 feet by 80 feet, it has a building which contains a repairshop and is also used for the storage of equipment, principally, trucks.The Employer's field operations are seasonal in character, most ofthem being discontinued in the winter months.During this period,the Employer's only operations consist of the overhaul and repair ofits equipment.The Employer has approximately 55 employees all of whom, withthe exception of the 2 shop mechanics and a grease mechanic 3 areengaged primarily in construction work.The shop mechanics whoare in effect automotive mechanics although not so designated by the1Strong Company,86 NLRB 687.While Board Members Reynolds and Gray would not assert jurisdiction here and woulddismiss the petition for the reasons set forth in their dissenting opinions in theStrongcase, they consider themselves bound by the majority holding in that case and thereforejoin in this Decision.'The Intervenor introduced in evidence its contract for the purpose of supporting itsposition that it had sufficient interest to be a party to the proceeding.Upon the basisof its alleged claim of contractual interest,the hearing officer properly permitted inter-vention.However,the Intervenor does not assert that its contract is a bar to a presentdetermination of representatives.The grease mechanic as distinguished from the shop mechanics merely performs routinelubrication work and is presently represented by the Teamsters. BROWN-ELY CO.29Employer, spend about 80 percent of their time in the shop overhaul-ing and repairing trucks.Normally there is no interchange of func-tions or personnel between the mechanics and the other employees?'These mechanics are directly supervised by the superintendent incharge of the construction work and of the yard.The other employees.who work in the field are under the supervision of job site foremenwho, in turn, are responsible to the superintendent.Between January 20, 1947, and June 30, 1949, the Petitioner rep-resented the two mechanicsas a singleunit.The Intervenor's currentcontract with the Employer which was executed July 15, 1949, ap-parently includes the mechanics with the operating engineers. Inview of theseparatebargaining history for the mechanics from Janu-ary 1947 to June 1949, we are of the opinion that the bargaining hi,.-tory of the EmployersinceJuly 1949, is not determinative of thepresent issue sThe record reveals that the shop mechanics are skilled repairmenwho perform work which is distinct from that of the other employeesand that they are under separate immediate supervision.The Boardhas held that, in proper cases, such employees may constitute a unitappropriate for purposes of collective bargaining.eAccordingly,without deciding whether these mechanics constitute a true craftgroup, we find upon the present record that the two shop mechanicsin the Employer's repair shop constitute a homogeneous group ofskilled employees who may, if they so desire, constitutea separateunit.In view of the past bargaining history, we shall make no final unitdetermination at this time, but shall first ascertain the desires of theseemployees.We shall direct an election in the following voting group :All shop mechanics at the Employer's Corte Madera, California,repair shop, excluding all other employees and supervisors as definedin the Act.If the employees in the voting group select the Petitioner, they willbe taken to have indicateda desire toconstitutea separatebargainingunit.4 The only exception to this rule is that when a piece of heavy duty equipmentsuch as a.roller, shovel, tractor,blade or cat breaks down in the field,the shop mechanics help theoperating engineers fix it at the job site or assist them in making the necessary repairswhen the equipment is brought to the repair yard.The mechanics spend about 20 percentof their time doing this type of work.Texas Motor Transport Company, 77NLRB 87.eColumbia Pictures,et al.,80 NLRB 1381;Wisconsin Public Service Corporation,64NLRB 15, 22. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election.bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Association of Machinists, District No. 95, Lodge No.238, or by Operating Engineers, Local Union No. 3 of the Interna-tional Union of Operating Engineers, AFL, or by neither.4Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.